Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1-5) in the reply filed on 3/1/2022 is acknowledged.
Applicant, in the reply, indicated claims 1-10 are readable on the elected Species. However, after a full review of the instant application, it is noted that claims 6-9 contain limitations drawn to the non-elected species. Accordingly, Claims 6-9 are withdrawn from further consideration as being drawn to a non-elected invention. 
Claims 1-5 & 10 are being treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims  1-5 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2017/0172231) in view of Tsuru (US2013/0086731).
Regarding Claim 1, Long discloses a protective glove for athletes (Figures 1 & 2), comprising: a glove body (120) including a palm portion and a plurality of finger portions (Figures 1 & 2), and the glove body having an inner side defined as a palm side and an outer side opposite to the inner side defined as a back side (Figures 1 & 2); and a protective layer structure (110) having one side surface disposed on the inner side of the glove body (inner side of 200, Figures 1 & 2) and the other side surface provided with an anti-slip buffer layer (layer 220); wherein the protective layer structure is adhesively disposed (Para. 12, “stitched, glued or otherwise suitably secured”) on the palm portion and the plurality of finger portions (Figures 1 & 2), and the protective layer structure is sewed and fixed along an edge portion of the protective layer structure with a sewing thread (Para. 15, “stitching, glue or another attachment”), such that the palm side of the glove body is defined as a buffer protective surface (Figures 1& 2).  Long does not specifically disclose each of the finger portions having an elasticity constrained portion provided at a front end thereof. However, Tsuru discloses a glove (Figure 1) with each finger portion having an elasticity constrained portion (11, Para. 77)  provided at a front end thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date to include an elasticity 
Regarding Claim 2, the combination of Long and Tsuru disclose wherein external sides of the elasticity constrained portions of the glove body are encapsulated by an adhesive layer (Tsuru, coating film 21, Para. 77), such that elasticity of the elasticity constrained portions is smaller than elasticity of the other portions of the finger portions (Tsuru, due to the addition of layers the constrained portions would have less elasticity, Para. 32-45).  
Regarding Claim 3, the combination of Long and Tsuru disclose the protective layer structure includes at least one anti-slip buffer layer (Long, 220), at least one cloth layer (Long, 310, Para. 17) and at least one bonding layer (Long, Para. 15), an outer side surface of the cloth layer is provided with the anti-slip buffer layer (Long, Figures 1 & 2), and the bonding layer is partially distributed between the inner side of the glove body and the cloth layer (Long, Para. 15).  
Regarding Claim 4, the combination of Long and Tsuru disclose a material of the anti- slip buffer layer is selected from the group consisting of rubber, silicon, plastic, foam latex, and a combination thereof (Para. 16).  
Regarding Claim 5, the combination of Long and Tsuru disclose the protective layer structure has a portion partially enclosing the plurality of finger portions corresponding to distal ends of the finger portions (Tsuru, Figure 1).
Regarding Claim 10, the combination of Long and Tsuru disclose the elasticity constrained portions of the finger portions are encapsulated by a cloth material (Tsuru, Para. 77), such that elasticity of the elasticity constrained portions is smaller than elasticity of the other portions of the finger portions (Tsuru, due to the addition of layers the constrained portions would have less elasticity, Para. 32-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/            Primary Examiner, Art Unit 3732